Hines, J.,
dissenting from the ruling made by the court in paragraphs (a) and (6) of headnote 4. The judge denied the motion to dismiss the petition on the ground of lack of jurisdiction to pass upon the same. The majority hold that this ruling was erroneous. It follows that this judgment should be reversed, and not affirmed.
Jones, Parle & Jolmslon, for plaintiff in error.
Hardioicle & Adams, Burch & Daley, Hightower & New, C. G. Groclcett, William Brunson, M. H. Blacleshear, and G. B. Baggett, contra.